Citation Nr: 1113999	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-50 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the Veteran's income is excessive for the purposes of establishing eligibility for nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Pension Management, which terminated the Veteran's nonservice-connected pension benefits effective April 1, 2007.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in December 2009, the Veteran indicated that he wanted to have a personal hearing before the Board.  The Veteran was scheduled for a travel board hearing on February 1, 2011.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appeal has been obtained.  

2.  The Veteran's countable income exceeds the applicable maximum annual pension rates (MAPRs) for purposes of payment of VA nonservice-connected pension benefits.  


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).  When there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, this decision results in a denial of pension benefits and any failure to provide notice as to the effective date and rating is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As will be explained below, in this case, the law is dispositive, and eligibility for pension benefits is precluded based upon the Veteran's annual income which is excessive beyond the mandated law; therefore, eligibility for pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Decision  

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002 & Supp. 2010).  

The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 (West 2002 & Supp. 2010).

Under the law, the maximum annual rate of improved (nonservice-connected) pension payable to a Veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2010).  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.23 (2010).

The maximum annual rate of pension is established by statute every year and is reduced by the Veteran's countable annual income.  "Annual income" includes the Veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the Veteran in his custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4) (2010).  

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272 (2010).  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312 (West 2002 & Supp. 2010).  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the federal register.  38 C.F.R. § 3.23(a) (2010).

The maxim annual pension rate (MAPR) for a Veteran without a spouse or child is $10,929.00, effective December 1, 2006.  The MAPR for a Veteran without a spouse or child is $11,181.00, effective December 1, 2007.  See 38 C.F.R. § 3.23(a)(3)(5); VA Adjudication Procedures Manual M21-1, Part I, Appendix B. (2010).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a Veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8) (West 2002 & Supp. 2010); 38 C.F.R. § 3.272(g) (2010).

In March 2007, the Veteran filed a formal application for pension benefits.  In the application, the Veteran indicated that he worked in delivery from January 2006 to June 2006, as a stocker from September 2005 to June 2006, and as a day laborer from June 2006 to March 2007.  He reported receiving approximately $4,700.00 in total annual earnings.  In November 2007, the Veteran submitted a VA Form 21-527, Income -Net Worth and Employment Statement to his local RO.  He reported being divorced and having no children.  The Veteran also indicated that he was currently working in labor and receives approximately $100.00 a week with $400.00 a month in total wages.  Subsequently thereafter, nonservice-connected pension benefits were granted effective March 9, 2007, in a June 2008 rating decision.  Along with the award letter, the June 2008 award letter noted that he would receive payments beginning on April 1, 2007 in the amount of $510.00 with a cost of living adjustment to $531.00, effective December 1, 2007.  These two amounts were based on his reported income of $4,800.  The RO reminded the Veteran that it is his responsibility to notify the office if there is a change in his income.  

As such, in a September 2008 statement, the Veteran informed the RO that he was resigning from his currently employer effective September 18, 2008, due to his medical disorders.  He requested the full amount for pension benefits.  Considering his previous reported income of $4,800.00, the RO increased his monthly rate to $585.00, effective December 1, 2008, as reflected in a November 2008 award letter.  The RO again reminded the Veteran that should there be a change in his income, to notify the office immediately.  In February 2009, the RO received a VA Form 21-0516 Improved Pension Eligibility Verification Report for the year 2008 (for Veteran with no children).  The Veteran reported not being married as well as not having any children.  From January 1, 2008, to December 31, 2008, he reported $11,918.37 in gross wages from all employment with no income from January 1, 2009 to December 31, 2009.  He again indicated that he became unemployed as of September 18, 2008, thereby resulting in no income.  

After receipt of the Eligibility Verification Report for 2008, the RO requested that the Veteran provide additional information in order to accurately count all interest and earned income since his pension began.  Specifically, the amount of interest and earned wages received during each of the following periods was requested: March 9, 2007 to December 31, 2007; January 1, 2008, to March 31, 2008; and April 1, 2008 to December 31, 2008.  See the March 2009 VA letter.  In response, the Veteran submitted his earning statements from March 2007 to June 2009 and his W-2 Wage and Tax Statement from 2008.  After receiving such stated evidence, the RO contacted the Veteran in June 2009 via telephone call to verify the dates he received his last checks for his employers.  The Veteran admitted to working occasional jobs in 2009, but was unable to report how much he earned or expected to earn in 2009.  See the June 2009 report of contact.  

Based on the submitted information and the June 2009 telephone conversation, the RO terminated the Veteran's nonservice-connected pension benefits, effective April 1, 2007, because his calculated annual wages of $15,059.00 exceeded the maximum annual pension limit for a Veteran with no dependents.  The Veteran appealed therefrom.  

The question before the Board is whether the Veteran's annual countable income exceeds the applicable statutory limits from April 2007 to present.  See 38 U.S.C.A. § 1521(a), (b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.3(a) (2010).

Based upon the evidence of record, the Board finds that the Veteran's annual countable income exceeds the MAPR, effective April 1, 2007, to the present.  Relying on the submitted information regarding his annual earnings, an earned income of $11,895.34 was calculated for the period of March 9, 2007, to December 31, 2007; an earned income of $6,328.62 was calculated from January 1, 2008 to March 31, 2008 and an earned income of 8,754.06 was calculated from April 1, 2008, to December 31, 2009.  Income is counted during the 12-month annualization period which in this case begins as of April 1, 2007.  Therefore, as of April 1, 2007, the Veteran's earned income was $15,059.65 and as of January 1, 2008, his earned income was $11,918.37.  According to the Improved Disability Benefits Pension Rate Table, the Veteran's annual income as of April 1, 2007, exceeds the maximum annual pension rate of $10,929.00, effective December 1, 2006.  Similarly, his annual income as of January 1, 2008, exceeds the maximum annual pension rate of $11,181.00, effective December 1, 2007.  

It is noted that medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12- month annualization period, to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii).  However, the Veteran has not reported any additional medical expenses that would reduce his income below the stated income limits effective December 1, 2006 and December 1, 2007.  

The Board finds that the Veteran's income exceeds the maximum annual income for pension benefits for Veteran without spouse or child.  The Board recognizes the Veteran's service, and is indeed sympathetic to the Veteran's financial plight.  However, the Board is bound by the laws enacted by Congress, regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  In this case though, the law passed by Congress specifically prohibits the payment of VA pension benefits to Veterans whose income exceeds certain levels.  The Veteran is entitled to resubmit a claim for pension benefits should his accountable income change.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), it was held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the Veteran's income exceeds the statutory limits, he is not legally entitled to nonservice-connected pension benefits, and the claim is denied.

ORDER

The Veteran's income is excessive for the purposes of establishing eligibility for nonservice-connected pension benefits.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


